741 N.W.2d 838 (2007)
Marshall POWELL, Jr., Individually, and Marshall Powell, Jr., and Barbara Jarrells, Co-Personal Representatives of the Estate of Florcie Mae Powell, Deceased, Plaintiffs-Appellants,
v.
OAKWOOD HEALTHCARE, INC., d/b/a Oakwood Annapolis Hospital, Alok Shukla, M.D., and James Neuenschwander, M.D., Defendants-Appellees.
Docket No. 130452. COA No. 263639.
Supreme Court of Michigan.
December 14, 2007.
By order of April 13, 2007, the application for leave to appeal the December 22, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the Wayne Circuit Court for entry of an order denying the defendants' motion for summary disposition and for further proceedings not inconsistent with this order and the order in Mullins.
*839 MICHAEL F. CAVANAGH, J., not participating, due to a familial relationship with counsel of record.